DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of 
1) Claim 6: (a) providing cells expressing MHC molecules and engineering the cells to comprise a nucleic acid molecule encoding for the first heterologous protein and the peptide. 
(2) Claim 23: wherein (c)(ii) comprises hybridizing a second barcode molecule of the plurality of nucleic acid barcode molecules to the exogenous nucleic acid molecule and extending the second barcode molecule to generate the second barcoded nucleic acid molecule or wherein the second barcode molecule comprises a capture sequence. 
(3) Claim 27: wherein (c)(i) comprises hybridizing a primer to a mRNA encoding for the TCR and extending the primer to generate a cDNA and template switching onto a first barcode molecule of the plurality of nucleic acid barcode molecules to generate the first barcoded nucleic acid molecule or wherein the plurality of nucleic acid barcode molecules comprise one or more functional sequences selected from the group consisting of a primer sequence, a primer binding sequence, an adapter sequence, a unique molecular index (UMI). 
(4) Claim 28: wherein (c)(ii) comprises hybridizing a second barcode molecule of the plurality of nucleic acid barcode molecules to the exogenous nucleic acid molecule and extending the second barcode molecule to generate the second barcoded nucleic acid molecule, or wherein the second barcode molecule comprises a capture sequence. 
(5) Claim 38: a chemical stimulus  in the reply filed on 11/9/2021 is acknowledged.
Claims 1-7, 12, 13, 17, 18, 22-24, 27-29, 32, 34, 38, and 40are pending and being examined.
Priority
The instant application was filed 09/18/2020 and claims priority from provisional application 62902178, filed 09/18/2019.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to because
Figure 9 provides more than 9 nucleotides that are not identified by SEQ ID NO.  37 CFR 1.821 (d) requires , “Where the description or claims of a patent application discuss a sequence that is set forth in the  “Sequence Listing ” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by  “SEQ ID NO: ” in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.”  The claims/specification should be amended to be consistent with 37 CFR 1.821 (d).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The 
Claim Objections
Claims 1-7, 12, 13, 17, 18, 22-24, 27-29, 32, 34, 38, and 40are objected to because of the following informalities:  
Claim 1 is objected to as it recites “MHC” but does not recite the full terminology for the acronym (or abbreviation). Claims are more concise when the first time an acronym (or abbreviation) is presented the full terminology is also presented.  Finally an acronym (or abbreviation) may have alternative meanings to an artisan.
Claims 2-7, 12, 13, 17, 18, 22-24, 27-29, 32, 34, 38, and 40 are objected to as they depend from claim 1.
  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,6-7, 12-13, 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelton (Scientific Reports (2017) 7:45775, pages 1-12, published 4 April 2017), Tomura (Nature Medicine (2003) volume 9, pages 469-475), Papalexi (Nature Reviews Immunology (January 2018) volume 18, pages 36-45) .
The claims provide 3 steps the contacting, partitioning and generating steps.
The contacting step requires APC cell with exogenous nucleic encoding a heterologous protein and peptide with T cells.
The contacting step requires partitioning the cells with barcode sequences.  The claim provides no specific limitations with respect to how the cells and barcode are related.  Further the specification on page 5-6 teaches a barcode can be anything from a polynucleotide, tag, synthetic nucleic acid, etc.  Further claim 32 teaches the barcode can be the same or different.  Thus barcode is broad.

The prior art exemplified below demonstrates methods for introducing and introduction of Cas9, GFP, HLA, MHC  into antigen presenting cells were known.  The prior art as exemplified below demonstrates partitioning of cells were known as well as sequencing of nucleic acids from partitioned cells with  barcodes was known to identify or generate a sequencing of a TCR and a barcode and the peptide with a barcode.
Kelton teaches introduction of exogenous CRISPR-Cas9-GFP into Murine RAW264.7 macrophages, a well-characterized antigen-presenting cell line derived from the Balb/c mouse strain (page 4, last full paragraph).  Kelton teaches, “Our overall strategy was based on using CRISPR-Cas9 to generate two DSBs in the native MHC-I H2-Kd gene while also providing a replacement donor template containing an orthogonal MHC-I allele of H2-Kb (derived from the C57BL/6 mouse strain) and homology regions flanking either side of the DSBs (Fig. 1a).  Kelton teaches these genetic manipulation reprograms MHC specificity in RAW264.7 macrophages (page 4 bottom- page 5).   Kelton teaches combining of CD8+ T cells with MHC presenting cells and partitioning by single cell sorting to generate cell lines (thus partitioning of pAPC-T 
Tomura teaches, “we generate an APC expressing HLA-A*201 coupled to GFP (HmyA2GFP cells) and show that the acquisition of peptide–HLA-GFP complexes by antigen-specific T cells can quantitatively identify epitope-specific T cells and define new CD8+ T-cell immunodominant epitopes from bulk PBMCs.” (page 469, 1st column bottom).  Tomura teaches, “. HmyA2GFP cells (Fig. 1a) were pulsed with Tax(11–19) peptide and incubated with HTLV-I Tax(11–19)-specific cytotoxic T-lymphocyte (CTL) clones (Fig. 1b)” (page 469, 2nd t column top) (Tomura teaches cell sorting (page 474, 2nd column, bottom).
Tomura and Kelton teach generating  APC with GFP and HMC or HLA and combining with T cells.  Tomura and Kelton teach combining the modified APC and T-cells.  Kelton specifically teaches sequencing.
Tomura and Kelton do not specifically teach the use of barcodes.
However, Papalexi single cell RNA sequencing to examine immune cell heterogeneity (title).  Papalexi teaches flow cytometry allows for routine and simultaneous profiling of 17 proteins per cell (page 35, 2nd column).  
Papalexi teaches, “Other approaches, however, can sequence full-length transcripts, which allows not only for detection of gene expression but also for analysis of splicing variants and B cell receptor (BCR) or T cell receptor (TCR) repertoire diversity. InDrop, indexing droplets sequencing; MARS-seq, massively parallel single-cell RNA sequencing.”(figure 1 legend)

    PNG
    media_image1.png
    871
    1016
    media_image1.png
    Greyscale

Papalexi teaches, “The approaches described above leverage either automation or microfluidics to reduce costs and improve throughput. However, the even simpler idea of applying a barcode to cells at early stages and then carrying out downstream molecular steps in parallel was first introduced in the cell expression by linear amplification and sequencing29 (CEL-seq) protocol. This approach markedly decreased reagent and labour costs while simultaneously increasing the scale of each experiment (500–2,000 cells per run). In the CEL-seq protocol, a unique primer (containing a poly T tract, a cell barcode, a 5ʹ Illumina sequencing adaptor and a T7 promoter) is introduced into each cell during reverse transcription. By introducing these unique cell barcodes, all cDNAs can be pooled together after reverse transcription, and a single amplification reaction can be carried out. In a protocol known as massively parallel scRNA-seq (MARS-seq),30 this idea has been extended by combining single-cell barcoding with 384‑well-plate FACS sorting to increase the scale and lower the associated costs. ‑seq2 (REF. 32)). In summary, these single-cell barcoding strategies offer an unbiased method for isolating various cell types, improving throughput and lowering the costs of experiments.”
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the clams to analyze the cells generated by Tomura and Kelton by the barcoding method of Papalexi.  The artisan would be motivated to improve the method of Tomura and Kelton to determine gene expression including B cell and T cell receptor repertoire for a more complete picture of the cells.  The artisan would be motivated to use barcoding as Papalexi teaches bar coding and pooling provides an unbiased approach while lower cost of experiments.  The artisan would have a reasonable expectation of success as the artisan is analyzing known cells by known methods.  
With regards to claims 2-3.32, Papalexi teaches sequencing of RNA including TCR  by use of barcodes and thus would associate the barcode with peptide and TCR.  
With regards to claim 4, Tomura and Kelton teaches generating plurality of APC.  
With regards to claim 6-7, Tomura teaches, “we generate an APC expressing HLA-A*201 coupled to GFP (HmyA2GFP cells) and show that the acquisition of peptide–HLA-GFP complexes by antigen-specific T cells can quantitatively identify st column bottom) Kelton teaches introduction of exogenous CRISPR-Cas9-GFP into Murine RAW264.7 macrophages, a well-characterized antigen-presenting cell line derived from the Balb/c mouse strain (page 4, last full paragraph).  Kelton teaches, “Our overall strategy was based on using CRISPR-Cas9 to generate two DSBs in the native MHC-I H2-Kd gene while also providing a replacement donor template containing an orthogonal MHC-I allele of H2-Kb (derived from the C57BL/6 mouse strain) and homology regions flanking either side of the DSBs (Fig. 1a).  Kelton teaches these genetic manipulation reprograms MHC specificity in RAW264.7 macrophages (page 4 bottom- page 5).  
With regards to claim 12, Kelton teaches selecting cells for heterologous protein (figure 3).  
With regards to claims 12-13, Tomura teaches detection and sorting based on GFP (figure 2).  
Claims 5, 17-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelton (Scientific Reports (2017) 7:45775, pages 1-12, published 4 April 2017), Tomura (Nature Medicine (2003) volume 9, pages 469-475), Papalexi (Nature Reviews Immunology (January 2018) volume 18, pages 36-45)  as applied to claim 1-4,6-7, 12-13, 22   above, and further in view of Hirano (Clin Cancer Res 2006;12(10) May 15, 2006, pages 2967-2975).
The teachings of Kelton, Tomura, and Papalexi are set forth above and suggest the generation and analysis by binding and sequencing of APC with exogenous protein and polypeptide.

However, Hirano teaches, “Efficient Presentation of Naturally Processed HLA Class I Peptides by Artificial Antigen-Presenting Cells for the Generation of Effective Antitumor Responses.” (title).  Hirano teaches, “ LTK linker enables the processing of the downstream A2-restricted peptide regardless of the upstream moiety.” (age 2971, 2nd column).,  Hirano teaches, “We hypothesized that aAPC can endogenously process and present HLA-A2-restricted peptides and can induce functional CD8+ T-cell immunity. To test this, aAPC were transduced with an EGFP-mini-MP1 fusion gene to generate aAPC/mini-MP1, which consists of EGFP joined to an antigenic peptide at the COOH terminus via a LTK linker sequence (Fig. 1A).” (page 2969. 1st column -2nd)  Hirano teaches, “Using our aAPC transduced with mini-gene constructs, the immune response is generated with a stimulus that may more closely correspond to the tumor cell because the HLA/peptide complexes of the aAPC are formed through endogenous processing. Because aAPC can be manufactured under current good manufacturing practice conditions we conclude that aAPC could serve as an alternative ‘‘off-the-shelf’’ APC that is able to constitutively present class I– restricted TAA peptides and has the potential to induce clinically relevant T-cell responses. “ (page 2974, 1st column-2nd column).
Therefore it would have been prima facie obvious to one of ordinary skill in the art to fuse the peptide to the protein via the LTK linker as taught by Hirano.  The artisan would be motivated to allow for control of MHC or HLA and presentation of peptide on MHC.  The artisan would be motivated as Hirano teaches, “We hypothesized that aAPC st column -2nd)  Hirano teaches, “Using our aAPC transduced with mini-gene constructs, the immune response is generated with a stimulus that may more closely correspond to the tumor cell because the HLA/peptide complexes of the aAPC are formed through endogenous processing. Because aAPC can be manufactured under current good manufacturing practice conditions we conclude that aAPC could serve as an alternative ‘‘off-the-shelf’’ APC that is able to constitutively present class I– restricted TAA peptides and has the potential to induce clinically relevant T-cell responses. “  Further the artisan would be motivated to examiner gene expression, BCR and TCR repertoire in the cells.  The artisan would have a reasonable expectation of success as the artisan is merely making fusion proteins using known linkers.
Claims 22-24, 27-29, 34, 38, 40  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelton (Scientific Reports (2017) 7:45775, pages 1-12, published 4 April 2017), Tomura (Nature Medicine (2003) volume 9, pages 469-475), Papalexi (Nature Reviews Immunology (January 2018) volume 18, pages 36-45)  as applied to claim 1-4,6-7, 12-13, 22   above, and further in view of Samuels (US20120220494).
The teachings of Kelton, Tomura, and Papalexi are set forth above and suggest the generation and analysis by binding and sequencing of APC with exogenous protein and polypeptide.

However Samuels teaches a method of molecular labeling.  Samuels teaches capture reagents by comprise barcodes attached to a solid support (0023).  Samuels teaches the capture sequence can have a primer for generation of RNA, DNA or cDNA (0025).  Samuels teaches cleavage of nucleic acids by chemical cleavage of nucleic acids.
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use barcodes with capture sequences complementary to a target sequence attached to solid supports, mRNA, mRNA of peptide, mRNA of protein etc. for generation (amplification) of nucleic acids of interest to enable amplification and sequencing.  The artisan would be motivated to use barcodes attached to specific sequences to ensure capture and release, allow capture, amplification and sequencing.  The artisan would have a reasonable expectation of success as the artisan is merely using known methods to attach barcodes to capture sequence that can be attached to solid supports as known in the art.
With regards to claim 38, Samuels teaches cleavage of nucleic acids by chemicals (0330).
With regards to claim 40, Samuels teaches a method of molecular labeling.  Samuels teaches capture reagents by comprise barcodes attached to a solid support (0023).
Summary
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/           Primary Examiner, Art Unit 1634